In an. action to recover damages for personal injuries, it appears that the plaintiff walked through a hole in a fence along a railroad right of way, proceeded parallel with the tracks for a distance of 150 feet, crossed one set of rails, and was in contact with a short train which was backing on the second set of rails. The complaint was dismissed at the close of plaintiff’s evidence on the issues of negligence. Order granting defendant’s motion to dismiss the complaint at the end of plaintiff’s case, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ.